Exhibit 99.2 Unaudited Interim Consolidated Financial Statements of HELIX BIOPHARMA CORP. For the three and six months ended January 31, 2010 and 2009 Helix BioPharma Corp. Interim Consolidated Balance Sheets (In thousands of Canadian dollars) January 31, 2010 (unaudited) July 31, 2009 Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid and other expenses Investments 52 56 Capital assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Accrued liabilities Deferred lease credit 25 25 Deferred lease credit – non current: 85 98 Shareholders’ equity (note 4) Contingent liability (note 8) $ $ See accompanying notes to unaudited interim consolidated financial statements. 1 of 24 Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Operations (In thousands of Canadian dollars, except per share amounts) For the three months ended January 31 For the six months ended January 31 Revenue Product revenue $ License fees and royalties Expenses Cost of sales Research and development Operating, general and administration Sales and marketing Amortization of intangible assets - 3 - 6 Amortization of capital assets 63 Stock-based compensation Interest income, net ) Foreign exchange loss / (gain) ) Loss before income taxes ) Income taxes - 24 11 54 Net loss for the period $ ) $ ) $ ) $ ) Loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares used in the calculation of basic and diluted loss per share See accompanying notes to unaudited interim consolidated financial statements. 2 of 24 Helix BioPharma Corp. Unaudited Interim Consolidated Statement of Comprehensive Loss (In thousands of Canadian dollars, except per share amounts) For the three months ended January 31 For the six months ended January 31 Comprehensive loss (note 3): Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income / (loss), net of income taxes: Increase / (decrease) in fair value of available-for -sale investments 3 ) (4 ) ) Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited interim consolidated financial statements. Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Deficit (In thousands of Canadian dollars) For the three months ended January 31 For the six months ended January 31 Deficit, beginning of period $ ) $ ) $ ) $ ) Net loss for the period ) Deficit, end of period $ ) $ ) $ ) $ ) See accompanying notes to unaudited interim consolidated financial statements. 3 of 24 Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) For the three months ended January 31 For the six months ended January 31 Cash provided by (used in) Operating activities Net loss for the period $ ) $ ) $ ) $ ) Items not involving cash Amortization of capital assets 63 Amortization of intangible assets - 3 — 6 Deferred lease credit (5
